859 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Lavern RIBBLE, Plaintiff-Appellant,v.Mr. GILDERSLEEVE;  Mr. Jabe;  Mr. Brown, Defendants-Appellees.
No. 88-1360.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1988.

Before KEITH, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this civil rights action under 42 U.S.C. Sec. 1983, alleging that the defendants have violated his eighth amendment rights by refusing to afford him psychiatric treatment until he is within two years of being released from prison.  The defendants are a clinical psychologist at the Michigan Reformatory in Ionia, Michigan, the warden of the Michigan Reformatory, and the director of the Michigan Department of Corrections.  Plaintiff requested monetary damages and injunctive relief.  The district court granted defendants' motion to dismiss, deciding that plaintiff failed to establish that the defendants were deliberately indifferent to his alleged medical needs.


3
Upon consideration, we conclude that the district court properly granted defendants' motion to dismiss.  Plaintiff did not establish that the defendants were deliberately or callously indifferent to his medical needs.   See McGhee v. Foltz, 852 F.2d 876, 881 (6th Cir.1988).  He has not alleged that he received a diagnosis that he needs immediate psychiatric treatment.  he has not alleged that he received psychiatric care in the past which necessitates further treatment;  nor has he claimed that he actually suffers from a mental disorder which requires treatment.  Thus, the defendants' refusal to give plaintiff immediate psychiatric care simply does not constitute an eighth amendment violation.


4
The district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.